Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed March 19, 2021.

Drawings
The applicant’s argument that the motor shafts, the motor terminals, a brake unit configured to act on the first motor shaft, and a second leaf do not need to be shown in the drawings because they are not essential for a proper understanding of the invention.  This is not persuasive because the motor shafts, the motor terminals, a brake unit configured to act on the first motor shaft, and a second leaf are essential for a proper understanding of the invention.
Accordingly, the drawings are still objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first motor shaft, the first set of motor terminals, the second set of motor terminals, the second motor shaft, a brake unit configured to act on the first motor shaft, and the second leaf must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
Although the applicant has indicated that the applicant submitted a substitute specification, the examiner is unable to find a substitute specification in the electronic file wrapper.
Accordingly, it is requested that the applicant amend the specification to insert headings where appropriate throughout the specification in accordance with the suggestions below.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “a brake unit . . . the second motor shaft” on lines 10-11 of claim 1 render the claims indefinite because it is unclear how the brake unit can be on the first motor shaft when the brake unit is only on the second motor shaft in a single leaf application of the invention.  Note that paragraph 52 refers to a two-leaf door while claim 1 is only reciting a single leaf door.  Recitations such as “a control unit” on line 12 of claim 1 render the claims indefinite because it is unclear if the control unit includes the damping circuit and the charging circuit.  Recitations such as “is insufficient” on line 14 of claim 1 render the claims indefinite because it is unclear what constitutes an insufficient energy store.  Does an insufficient energy store only refer to an insufficient and the second door leaf.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 11-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 4973894) in view of Carpenter et al. (US 2009/0260289).  Johansson discloses a locking device for locking a leaf (not shown, but see line 46 of column 3) of a door, the locking device comprising: 

a brake unit 11 configured to act on at least one of the first motor shaft for locking the leaf in a locked position; and 
a control unit 6 configured to actuate the brake unit, wherein the charging circuit is configured to supply the control unit with electrical energy and when the energy store is insufficient, the brake unit is released by the control unit.
Johansson is silent concerning motor terminals and a second electric motor.
However, Carpenter et al. discloses the use of two identical motor assemblies 200, 210 for controlling the operation of a door leaf 20, wherein each of the motor assemblies includes a set of motor terminals as shown in figure 4a.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to double the number of motor assemblies of Johansson and provide the motor assemblies with terminals, as taught by Carpenter et al., to increase the amount of energy that can be produced, to increase the amount of damping that can be created and to provide an easy means for connecting the motors to a control system.
With respect to claim 2, the brake unit 11 comprises an electromagnetic brake.
With respect to claim 6, wherein the brake unit is operated in a bistable manner.
With respect to claim 9, the damping circuit 6 (note that the damping circuit is part of the control unit) is actuated by the control unit 6.

With respect to claim 12, the brake unit 11 is actuated by the control unit 6 for setting a predefinable delayed closing action of the leaf.
With respect to claim 13, the brake unit 11 is actuated by the control unit 6 according to an output signal from a safety sensor system 14.
	With respect to claim 17, wherein the control unit 6 is configured to actuate the brake unit 11 to release the leaf from the locked position.  See line 65 of column 4.
With respect to claim 18, Johansson further discloses a mechanical energy store 2 which is chargeable by manually opening the door leaf.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Carpenter et al., as applied to claims 1, 2, 6, 9, 11-13, 17 and 18 above, and further in view of Shuey et al. (US 3700990).  Shuey et al. discloses a brake unit which is operated in a monostable manner according to an open-circuit principle.  See lines 1-17 of column 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johansson, as modified above, with a brake controller, as taught by Shuey et al., to ensure that the brake is either fully engaged or fully disengaged.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Carpenter et al., as applied to claims 1, 2, 6, 9, 11-13, 17 and 18 .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Johansson, as modified above, with a pulse width modulation, as taught by Carpenter et al., to more accurately control the motor.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderqvist (US 10309142) in view of Johansson (US 4973894).  Soderqvist discloses a first electric motor 21 having a first motor shaft (not shown) operatively connected to a first leaf 2 via a force transmission unit 31, wherein a first set of motor terminals (not numbered, but shown in figure 6) connects the first electric motor, 
a second electric motor 22, wherein a second set of motor terminals (see figure 6) connects the second electric motor, the second electric motor having a second motor shaft (not shown); 
	wherein the first electric motor 21 is connected to a first leaf 2 of a two leaf door via the first motor shaft and the second electric motor 22 is connected to a second leaf 3 of the two leaf door via the second motor shaft.
	Soderqvist is silent concerning operating the motors as generators and brake units for locking the first and second leaves.
	However, Johansson discloses a locking device for locking a leaf (not shown, but see line 46 of column 3) of a door, the locking device comprising: 

a brake unit 11 configured to act on at least one of the first motor shaft for locking the leaf in a locked position; and 
a control unit 6 configured to actuate the brake unit, wherein the charging circuit is configured to supply the control unit with electrical energy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Soderqvist with drive motor systems, as taught by Johansson, to enable the motors to generate and store electricity while ensuring the proper closing order of the door leaves and to be able to lock the leaves in a particular position in case of an emergency.
	With respect to claim 15, the control units 6 would control the closing sequence of the first door leaf and the second door leaf.
	With respect to claim 16, the energy store comprises a battery 7.
	With respect to claim 17, the control unit 6 is configured to actuate the brake unit to release the leaf from the locked position.

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.
The applicant’s comments concerning the teachings of Johansson in combination with the teachings of Carpenter et al. are not persuasive.  The applicant argues that Johansson does not disclose a first electric motor operated as a generator wherein a first set of motor terminals connects the first electric motor to a damping circuit, a second electric motor operated as a generator wherein a second set of motor terminals connects the second electric motor to a charging circuit for charging an energy source, and a brake unit configured to act on at least one of the first motor shaft and the second motor shaft.  This is not persuasive because Johansson discloses a motor which can be operated as a generator and is connected to a circuit.  The motor of Johansson is also connected to a charging circuit for charging an energy source and has a brake unit that acts on the motor shaft.  Carpenter et al. discloses the use of two identical motor assemblies for controlling the operation of a door leaf wherein each of the motor assemblies includes a set of motor terminals.  Thus, when combining the teachings of Johansson and Carpenter et al., one of ordinary skill in the art would duplicate the motor of Johansson while providing the two motors with motor terminals as taught by Carpenter et al.  So, the first electric motor 4, 5 can be operated as a generator and has a first set of motor terminals which connects the first motor to a damping circuit, i.e., the circuit which charges the battery 7.  Additionally, the second electric motor 4, 5 can be operated as a generator and has a second set of motor terminals which connects the second motor to a charging circuit for charging an energy source, i.e., the battery 7.  Finally, the brake unit 11 of each of the first and second motors 4, 5 acts on the shaft 1 of the motors for locking the leaf in a locked position.  It should be noted that when the motor 4, 5 is used to charge the battery 7, the motor is damped.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634